103 U.S. 522 (____)
DENNISON
v.
ALEXANDER.
Supreme Court of United States.

Mr. Albert G. Riddle for the appellant.
Mr. Joseph J. Stewart for the appellee.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
We think this case is governed by Railroad Company v. Grand, 98 U.S. 398. In that case we held that the act of Feb. 25, 1879, c. 99, sects. 4, 5 (20 Stat. 320), took away our right to hear and determine cases from the Supreme Court of the District of Columbia where the matter in dispute did not exceed $2,500, and that it operated on pending cases which had been brought here under the provisions of sect. 847 of the Revised Statutes relating to the District. This case came here under sect. 848, which provided for the allowance of appeals and writs of error by the justices of this court under certain circumstances, when the matter in dispute was less than $1,000, the then general jurisdictional amount, but exceeded $100. There is no reservation in the repealing act as to this class of pending cases any more than the other. Both sections have reference *523 to the same general subject-matter, that is to say, our review of the judgments and decrees of the Supreme Court of the District in cases where jurisdiction has been made to depend on the value of the matter in dispute. Under the act of 1879 we can no longer hear any of that class of cases, unless the amount exceeds $2,500.
Appeal dismissed, each party to pay his own costs.